Citation Nr: 1433051	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis C prior to May 25, 2012.

2.  Entitlement to an evaluation in excess of 20 percent for hepatitis C from May 25, 2012.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision by the Hartford, Connecticut, Regional Office (RO), which granted service connection for hepatitis C, and assigned an initial noncompensable disability rating, effective from November 27, 2007.  In June 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  Subsequently, in August 2012, the RO increased the rating for the Veteran's hepatitis C to 20 percent, effective from May 25, 2012.  

On December 7, 2012, the Veteran appeared at the Hartford RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence directly to the Board, for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

As discussed in detail below, the issue of entitlement to a rating in excess of 20 percent for service-connected hepatitis C from May 25, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Prior to May 25, 2012, the Veteran's hepatitis C was not manifested by fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least 1 week.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis C were not met for the period prior to May 25, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.114, Diagnostic Code 7354 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2007 from the RO to the Veteran, which was issued prior to the RO decision in June 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim at issue.  The Veteran has been afforded VA examinations in connection with his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran served on active duty from July 1969 to February 1971.  The service treatment records are negative for any findings of any wounds or hepatitis C.  However, the Veteran's DD Form 214 reflects that his military occupational specialty was as a light weapons infantry, and he was awarded the Vietnam Service Medal, the Bronze Star Medal, and the Purple Heart.  

The Veteran's claim for service connection for hepatitis C (VA Form 21-4138) was received in November 2007.  Submitted in support of the claim were VA treatment reports dated from May 2001 to May 2008.  These records reflect diagnoses of hepatitis C with normal transaminases.  During a primary care visit in April 2004, it was noted that the Veteran was seen for follow up evaluation of hepatitis C; he had no concerns or problems.  He did not report any weight gain or loss in the past month.  The pertinent diagnosis was hepatitis C, check liver enzymes.  

The Veteran was afforded a VA examination in April 2008.  At that time, it was noted that the Veteran had a blood transfusion in Vietnam at age 19 after shrapnel injury; he also had a history of intranasal cocaine, heroin, and marijuana use.  He denied any incapacitating episodes.  He was currently on no treatment.  He denied any fatigue, malaise, anorexia, weight loss, right upper quadrant pain, and hepatosplenomegaly.  He denied any complications from hepatitis C.  No portal hypertension or gastropathy was noted, nor was nauseousness, vomiting, arthralgias, or symptoms severe enough to require bed rest and treatment by a physician.  It was noted that the Veteran underwent a liver biopsy in January 2007, which revealed chronic hepatitis C, grade 1, stage 1, with minimal portal inflammation consistently of lymphocytes.  The viral load was 1.44 million genotype IB.  Although the liver physician advised the Veteran to consider treatment as there was a possible risk of progression to cirrhosis, and he recommended alcohol cessation, the Veteran decided not to have treatment at that time as he was asymptomatic.  On examination, the liver was found to have a 10 cm span with normal liver edge; the laboratory test findings revealed normal liver function.  

Records of the Veteran's ongoing post-service treatment from VA treatment providers reflects that in March 2007, the Veteran was noted to have a previous history of sarcoidosis.  The examiner noted that, in view of this, treatment with interferon is contraindicated.  During a clinical visit in February 2009, the Veteran reported that in October 2008, he had a bad week of feeling like he was coming down with the flu.  After Christmas, he had a similar experience, but not as bad, which lasted 3 to 4 days.  Since then, he reported, he had not had his normal sense of energy.  He reported no chest discomfort, shortness of breath, diaphoresis, or nausea.  No weight loss was noted.  No pertinent diagnosis was recorded.  When seen in March 2009, the Veteran reported that his fatigue was pretty much the same.  The assessment was fatigue; physical new cause as yet undetected vs. depression related vs. sleep related.  

At the DRO hearing in June 2009, the Veteran reported that he had not undergone any treatment for his hepatitis C.  He testified that he had increased fatigue; he stated that he was no longer able to be as physically active as before.  The Veteran indicated that he did not have the energy to even consider participating in physical activities.  The Veteran related that symptoms of nausea, joint pain, and sleeplessness would come and go, causing him to feel exasperated.  The Veteran indicated that he is unable to take medication for his hepatitis because of his sarcoidosis.  The Veteran reported that the symptoms he suffers from include fatigue, malaise, nausea, and joint pain; he stated that he does not experience any vomiting nor does he have anorexia.  The Veteran admitted that he experienced joint pain long before his diagnosis.  The Veteran indicated that, while he is self-employed, the jobs that he performs are very physical; therefore, he was not working at the time of the hearing.  

The Veteran was again afforded a VA examination in May 2012.  The Veteran indicated that he had not been treated for his hepatitis C; he was told that he is not a candidate due to his sarcoidosis.  The Veteran reported excessive fatigue every day for the last 5 years.  He also reported pain in the hips and hands for the same period of time.  The Veteran stated that his primary care physician orders blood work periodically and he has always been told that his liver is stable; he has not been referred back to see a liver specialist since his liver biopsy 5 years ago.  The Veteran indicated that he fatigues easily on a daily basis and spends most of the days at home, lying down and not doing much.  The Veteran stated that he occasionally gets a mild right upper quadrant pain like an "awareness of something there" or like a sensation of fullness like a feeling after a large meal.  He stated that this happens about 1 to 4 times a month.  The Veteran related that he tries to do yard work and light carpentry but cannot work for more than 2 to 3 hours at a time due to fatigue and joint pains; then, he has to rest for 2 to 3 days.  He also reported nonexistent libido, which he attributed to his fear of spreading hepatitis C to his partner, and he has no energy or desire to have a sexual relationship.  No jaundice or weight loss was noted.  The Veteran is independent in all of his activities of daily living.  His last visit with his primary care physician was in April 2012, with no mention of any liver related symptoms.  The examiner noted that the visit prior to that was in December 2011, at which time the Veteran did complain of no energy, but his physician attributed this to his psychiatric symptoms.  No weight loss was documented at the last visits; rather, the Veteran was noted to have gained weight.  

The examiner noted that the Veteran's hepatitis C is currently manifested by daily fatigue, intermittent malaise, daily anorexia, daily arthralgia, and intermittent right upper quadrant pain.  It was noted that the Veteran has not had any incapacitating episodes due to the liver conditions during the past 12 months.  The examiner also noted that the Veteran has symptoms attributable to cirrhosis of the liver; they include daily anorexia, intermittent abdominal pain, and daily malaise.  It was noted that a CT of the liver, performed in May 2011, revealed no ascites; the liver and spleen were stable.  The Veteran stated that he is a carpenter and, due to daily pains, he can only work 3 hours every 3 days.  

At his personal hearing in December 2012, the Veteran indicated that his line of work requires that he work strenuously for extended periods of time 5 days a week; he stated, however, that he is no longer able to complete a 5 day work week without stopping for a few days.  The Veteran testified that he is unable to effectively be treated for hepatitis C without risking reactivating or aggravating his sarcoidosis; he stated that he could end up going blind.  The Veteran reported breathing problems and poor eyesight.  The Veteran indicated that his physicians have not conducted a liver biopsy since 2007 but contended that his hepatitis C has progressively gotten worse.  The Veteran related that the fatigue is always there; he also complained of malaise, anorexia, and shooting pain in his joints.  The Veteran also reported that he occasionally feels like he has to vomit.  The Veteran testified that he has to be careful of the types of medication he takes as well as with his diet.  

III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354, which provides that a noncompensable evaluation is assigned when the disability is non-symptomatic.  

A rating of 10 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 1 week, but less than 2 weeks, during the past 12-month period.  

A rating of 20 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12-month period.  

A rating of 40 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  

A rating of 60 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period, but not occurring constantly.  

A rating of 100 percent is assigned where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2013).  

An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2013).  

Upon review of the relevant medical evidence of record, for the period prior to May 25, 2012, the Board concludes that the evidence does not support a finding that the Veteran is entitled to an initial compensable disability rating for hepatitis C.  In this regard, the record is negative for any findings or complaints of intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least 1 week during the past 12-month period.  In fact, although the Veteran testified that he had had periods of fatigue and joint pain, on VA examination in April 2008 no evidence of chronic liver disease was found.  At that time, the Veteran specifically denied any fatigue, malaise, anorexia, weight loss, right upper quadrant pain, or any complications from hepatitis C.  The VA examiner specifically found the Veteran to be asymptomatic.  Moreover, while the Veteran complained of fatigue in February and March 2009, there is no indication that he also had malaise and anorexia accompanying the fatigue as required for a compensable rating.  Nor is there any evidence of incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 1 week during this time period.  The Board thus finds that the Veteran's hepatitis C more closely approximated the criteria for an initial noncompensable rating during the period prior to May 25, 2012.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's hepatitis C is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability level and provide for a higher rating for more severe symptomatology.  The Board thus finds that the Veteran's disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  



ORDER

Entitlement to an initial compensable rating for hepatitis C for the period prior to May 25, 2012, is denied.  


REMAND

The Veteran is also seeking a rating in excess of 20 percent for his service-connected hepatitis C for the portion of the appeal period extending from May 25, 2012, forward.  

At his December 2012 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that his symptoms of hepatitis C had become more severe.  Specifically, the testimony reflects that the Veteran's symptoms have increased since his previous VA examination in May 2012.  Additionally, the Veteran testified that he is unable to take medication for his hepatitis C as that would aggravate his sarcoidosis.  The Veteran indicated that his physicians have not conducted a liver biopsy since 2007 and stated that his symptoms of hepatitis C have progressively gotten worse.  The Veteran related that in particular that he experiences constant fatigue, as well as malaise, anorexia, and shooting pain in his joints.  The Veteran also reported that he occasionally feels like he has to vomit and testified that he has to be careful with his diet.  

While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  As noted above, the Veteran stated at his December 2012 hearing that his hepatitis C was worsening.  Accordingly, an examination should be obtained on remand that fully addresses the current manifestations of the Veteran's hepatitis C for the period from May 25, 2012.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran must be scheduled for VA examination to evaluate the current nature and severity of his service-connected hepatitis C and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).   The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  All examiners' reports must reflect consideration of the Veteran's documented medical history and assertions.

Any indicated evaluations, studies, and tests should be conducted.  The examiner must identify the nature and severity of all current manifestations of the Veteran's service-connected hepatitis C.  The presence and frequency of symptoms such as daily fatigue, malaise, and anorexia, weight loss and hepatomegaly must be discussed, as well as the frequency and duration of any incapacitating episodes during the past 12-month period.  Any dietary restrictions or medications associated with hepatitis must be identified.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ must re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC). Thereafter, the Veteran and his representative should be given opportunity to respond before the case is returned to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


